        Case 2:19-cv-02559-WBS-JDP Document 17 Filed 03/08/21 Page 1 of 4

 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MONIQUE WINKLER (Cal. Bar No. 213031)
 2 winklerm@sec.gov
   SHEILA O’CALLAGHAN (Cal. Bar No. 131032)
 3 ocallaghans@sec.gov
   BERNARD B. SMYTH (Cal. Bar No. 217741)
 4 smythb@sec.gov
   SALLIE S. KIM (Cal. Bar No. 298658)
 5 kimsal@sec.gov

 6 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 7 44 Montgomery Street, Suite 2800
   San Francisco, California 94104
 8 Telephone: (415) 705-2500
   Facsimile: (415) 705-2501
 9
10

11                                   UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13                                         SACRAMENTO DIVISION
14

15 SECURITIES AND EXCHANGE COMMISSION,                Case No. 2:19-CV-02559-WBS-EFB
16                          Plaintiff,
17          v.                                        STIPULATION TO CONTINUE
                                                      PRETRIAL AND TRIAL DATES AND
18 KEITH SPRINGER and                                 ORDER
   SPRINGER INVESTMENT MANAGEMENT,
19 INC. DBA SPRINGER FINANCIAL ADVISORS,
                                                      Pretrial Conference:   August 30, 2021
20                          Defendants.               Trial Date:            October 26, 2021
21

22

23

24

25

26

27

28

 2
     STIP TO CONTINUE PRETRIAL AND TRIAL DATES;
     [PROPOSED] ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 17 Filed 03/08/21 Page 2 of 4


 1           Plaintiff Securities and Exchange Commission and Defendants Keith Springer and
 2 Springer Investment Management, Inc. dba Springer Financial Advisors (collectively, the

 3 “Parties”), by and through their respective counsel of record, hereby agree and stipulate as

 4 follows:

 5           WHEREAS, on March 26, 2020, the Parties submitted a Joint Status Report setting forth
 6 a proposed schedule pursuant to Rule 16 of the Federal Rules of Civil Procedure. See Joint

 7 Status Report (Dkt. No. 11);

 8           WHEREAS, on April 9, 2020, the Court entered a pretrial scheduling order (the “Status
 9 Order”) (ECF 12)), , which set, among other dates, March 21, 2021 as the last day to disclose

10 experts and produce expert reports, May 14, 2021 as the cut-off date for non-expert discovery,

11 and June 28, 2021 as the last day to file all motions. See Order (Dkt. No. 12);

12           WHEREAS, in the Status Order, the Court also set August 30, 2021 as the date for the
13 final pretrial conference and October 26, 2021 as the first day of a seven to ten day jury trial.

14 See Order (Dkt. No. 12);

15           WHEREAS, the Parties have currently been focusing their efforts on settlement and
16 made substantial progress toward resolution;

17           WHEREAS, the Parties believe it is in their best interests, and in the interest of efficiency
18 and judicial economy, to permit sufficient time for the settlement discussions without

19 simultaneously engaging in discovery and trial preparation; and potentially unnecessarily

20 utilizing judicial resources;
21           WHEREAS, the Parties agree that good cause exists to continue the pretrial dates and the
22 trial date in this matter by approximately three months to provide additional time to continue

23 settlement discussions;

24           WHEREAS, pursuant to the Court’s Standard Order, the Courtroom Deputy provided a
25 date of November 22, 2021 for the pretrial conference and a date of January 25, 2022 for the

26 trial;

27           WHEREAS, there have been no prior requests to continue the pretrial dates or trial dates
28 in this action;
     STIP TO CONTINUE PRETRIAL AND TRIAL DATES;        1
     ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 17 Filed 03/08/21 Page 3 of 4


 1           WHEREAS, the Parties agree that good cause exists to continue the pretrial and trial
 2 dates as follows:

 3

 4                 Event                          Current Date              Proposed New Date
 5 Expert Disclosure                      March 19, 2021                 June 18, 2021
 6 Expert Rebuttal Reports                April 16, 2021                 July 16, 2021
 7 Discovery Cut-Off                      May 14, 2021                   August 13, 2021
 8 Motion Cut-Off                         June 28, 2021                  September 27, 2021
 9 Final Pretrial Conference              August 30, 2021                November 22, 2021
10 Trial Date                             October 26, 2021               January 25, 2022
11

12           NOW THEREFORE, the Parties hereby stipulate and agree as follows:
13           Subject to the Court’s approval, the Parties agree to continue the currently scheduled
14 pretrial and trial dates as follows:

15

16                 Event                          Current Date                 Proposed New Date
17 Expert Disclosure                      March 19, 2021                 June 18, 2021
18 Expert Rebuttal Reports                April 16, 2021                 July 16, 2021
19
     Discovery Cut-Off                    May 14, 2021                   August 13, 2021
20
     Motion Cut-Off                       June 28, 2021                  September 27, 2021
21
     Final Pretrial Conference            August 30, 2021                November 22, 2021 at 1:30 pm
22
     Trial Date                           October 26, 2021               January 25, 2022 at 9:00 am
23

24

25

26

27

28
     STIP TO CONTINUE PRETRIAL AND TRIAL DATES;        2
     ORDER
     SEC V. KEITH SPRINGER, ET AL.
        Case 2:19-cv-02559-WBS-JDP Document 17 Filed 03/08/21 Page 4 of 4


 1 Dated: March 4, 2021
 2                                                       /s/ Bernard B. Smyth
 3                                                      Bernard B. Smyth
                                                        Securities and Exchange Commission
 4                                                      44 Montgomery Street, Suite 2800
                                                        San Francisco, California 94104
 5                                                      Telephone: (415) 705-2500
                                                        Facsimile: (415) 705-2501
 6                                                      Email: smythb@sec.gov
                                                        Attorney for Plaintiff
 7                                                      Securities and Exchange Commission

 8
     Dated: March 4, 2021
 9

10                                                       /s/ Daniel Nathan
                                                        Daniel Nathan (as authorized on March 4,
11                                                      2021)
                                                        Orrick, Herrington & Sutcliffe LLP
12                                                      Columbia Center
                                                        1152 15th Street, N.W.
13                                                      Washington, D.C. 20005
                                                        Telephone: (202) 339-8400
14                                                      Facsimile: (202) 339-8500
                                                        Email: dnathan@orrick.com
15                                                      Attorney for Defendants
                                                        Keith Springer and Springer
16                                                      Investment Management Inc. dba
                                                        Springer Financial Advisors
17

18

19

20
                                                  ORDER
21
             IT IS SO ORDERED.
22
     Dated: March 5, 2021
23

24

25

26

27

28
     STIP TO CONTINUE PRETRIAL AND TRIAL DATES;     3
     ORDER
     SEC V. KEITH SPRINGER, ET AL.
